NELSON, Circuit Judge,
concurring:
I agree with the majority that the Radio and Television News Association (RTNA) has not alleged a cognizable first amendment violation. I also agree that the RTNA does not have standing to allege a freedom of speech interest on behalf of defendant’s trial counsel. I write separately to note that I would not have permitted the district court gag order in the first place. (See Levine v. United States District Court, 764 F.2d 590, 603 (Nelson, J., concurring in part, and dissenting in part).
In addition, I question whether the district court, by its wholesale adoption of the six categories of prohibited subjects, complied entirely with this court’s order to “fashion an order specifying the proscribed types of statements” (emphasis added) based on a determination of which types of extrajudicial statements threatened the empaneling of an impartial jury. I stress that I would not require exquisitely detailed findings to justify every aspect of a restraining order. However, in this constitutionally sensitive area of prior restraints and the first amendment, I would expect the district court to set forth a brief rationale for each of the categories of proscribed statements it adopts.